UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-52512 BLS Media, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-5874196 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1683 Duarte Drive, Henderson, Nevada 89014 (Address of principal executive offices) 702-450-2163 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of August 13, 2007, there were 4,515,500 shares of the issuer's $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure format (check one): oYesxNo 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BLS MEDIA, INC. (A Development Stage Company) BALANCE SHEET JUNE 30, 2007 (UNAUDITED) ASSETS Current assets Cash $ 42,126 Total current assets 42,126 Property and equipment, net of $123 accumulated depreciation 1,984 Total assets $ 44,110 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ 25,123 Loan from stockholder 22,000 Total current liabilities 47,123 Stockholders’ deficit Common stock, $.001 par value; 100,000,000 shares authorized, 4,315,500 shares issued and outstanding 4,316 Additional paid-in capital 32,834 Deficit accumulated during the development stage (40,163 ) Total stockholders’ deficit (3,013 ) Total liabilities and stockholders’ deficit $ 44,110 See accompanying notes to financial statements. 2 BLS MEDIA, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) From the Period For the For the of Inception Three Months Six Months (October 31, Ended Ended 2006) to June 30, 2007 June 30, 2007 June 30, 2007 Net revenue $ - $ 403 $ 403 Operating expenses Legal and professional 14,602 26,176 36,771 Other general and administrative 1,058 2,496 2,896 Total operating expenses 15,660 28,672 39,667 Net operating loss (15,660 ) (28,269 ) (39,264 ) Interest expense (440 ) (880 ) (899 ) Loss before income taxes (16,100 ) (29,149 ) (40,163 ) Provision for income taxes - - - Net loss $ (16,100 ) $ (29,149 ) $ (40,163 ) Net loss per common share – basic and diluted $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average of common shares – basic and diluted $ 4,003,467 $ 4,021,743 $ 4,001,304 See accompanying notes to financial statements. 3 BLS MEDIA, INC. (A Development Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (OCTOBER 31, 2006) THROUGH JUNE 30, 2007 Deficit Accumulated Common Stock Additional During Total Number of Shares Amount Paid-In Capital Development Stage Stockholders’ Equity (Deficit) Balance, October 31, 2006 - $ - $ - $ - $ - Issuance of common stock, November 1, 2006 4,000,000 4,000 - - 4,000 Additional paid-in capital in exchange for facilities provided by related party - - 400 - 400 Net loss - - - (11,014 ) (11,014 ) Balance, December 31, 2006 (Audited) 4,000,000 4,000 400 (11,014 ) (6,614 ) Issuance of common stock for cash, June 30, 2007 315,500 316 31,234 - 31,550 Additional paid-in capital in exchange for facilities provided by related party - - 1,200 - 1,200 Net loss - - - (29,149 ) (29,149 ) Balance, June 30, 2007 (Unaudited) 4,315,500 $ 4,316 $ 32,834 $ (40,163 ) $ (3,013 ) See accompanying notes to financial statements. 4 BLS MEDIA, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) From the Period For the of Inception Six Months (October 31, Ended 2006) to June 30, 2007 June 30, 2007 Cash flows from operating activities Net loss $ (29,149 ) $ (40,163 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Additional paid-in capital in exchange for facilities provided by related party 1,200 1,600 Depreciation 123 123 Changes in operating assets and liabilities Increase in accounts payable and accrued expenses 14,509 25,123 Net cash used in operating activities (13,317 ) (13,317 ) Cash flows from investing activities Purchase of fixed assets (2,107 ) (2,107 ) Net cash used by investing activities (2,107 ) (2,107 ) Cash flows from financing activities Proceeds from issuance of stockholder loan - 22,000 Proceeds from issuance of common stock 31,550 35,550 Net cash provided by financing activities 31,550 57,550 Net increase (decrease) in cash 16,126 42,126 Cash, beginning of period 26,000 - Cash, end of period $ 42,126 $ 42,126 Supplemental disclosure of cash flow information Income taxes paid $ - $ - Interest paid $ - $ - See accompanying notes to financial statements. 5 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations BLS Media, Inc. (the Company) is currently a development stage company under the provisions of Statement of Financial Accounting Standards (SFAS) No. 7 and was incorporated under the laws of the State of Nevada on October 31, 2006.Since inception, the Company has produced minimal revenues and will continue to report as a development stage company until significant revenues are produced. The Company is a full service video production and media relations company that specializes in providing customized video production services, public relations services and copy editing services to businesses. Video Production Services.The Company offers full video production services from concept to finished program including: · Corporate Video Services.The Company specializes in designing video for internal corporate communications.Their unique approach of creating and maximizing the ease, use, and impact of the video for the busy professional. · Performance Arts Video Services.For artists, the Company specializes in creating mini-documentaries for broadcast as well as use for promotional, funding, and booking uses.The mini-documentary format gives artists a chance to tell their story in an exciting new way. Public Relations Services.The Company provides public relations services under the trade name “Positively PR” and includes: · creating specific and strategic media plans according to client needs and adhering to a strict and detailed timeline; · identifying and focus on client’s target market; · identifying media outlets integral to obtaining positive public relations and, · developing media kits, among other services. Copy Editing and Proofreading Services.The Company provides copy editing and proofreading services under the trade name “Get it Write!”.They offer their copy editing and proofreading services to fine-tune their clients’ written materials. 6 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Basis of Presentation The unaudited condensed financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to financial statements included in the report on Form SB-2 of BLS Media, Inc. for the year ended December 31, 2006. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these condensed unaudited financial statements and the related notes should be read in conjunction with the Company’s audited financial statements for the year ended December 31, 2006 included in the Company’s report on Form SB-2. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could materially differ from those estimates. Cash and Cash Equivalents For purposes of the balance sheet and statement of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. 7 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair Value of Financial Instruments Pursuant to SFAS No. 107, “Disclosures About Fair Value of Financial Instruments”, the Company is required to estimate the fair value of all financial instruments included on its balance sheet.The carrying value of cash, accounts payable and accrued expenses approximate their fair value due to the short period to maturity of these instruments. Property and Equipment Property and equipment are stated at cost.Depreciation of property and equipment is provided using the straight-line method over the estimated useful lives of the assets.Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized.Expenditures for maintenance and repairs are changed to expense as incurred. Revenue Recognition Revenue is recognized from salesof its services when (a)persuasive evidence of a sale with a customer exists, (b) services are rendered, (c) fee is fixed or determinable, and (d) collection of the fee is reasonably assured. Income Taxes The Company accounts for income taxes under SFAS 109, “Accounting for Income Taxes”.Under the asset and liability method of SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs.The components of the deferred tax assets and liabilities are classified as current and non-current based on their characteristics.A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations. 8 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Comprehensive Income The Company applies Statement of Financial Accounting Standards No. 130, “Reporting Comprehensive Income” (SFAS 130).SFAS 130 establishes standards for the reporting and display of comprehensive income or loss, requiring its components to be reported in a financial statement that is displayed with the same prominence as other financial statements.From inception (October 31, 2006) through June 30, 2007, the Company had no other components of comprehensive loss other than net loss as reported on the statement of operations. Basic and Diluted Income (Loss) Per Share In accordance with SFAS No. 128, “Earnings Per Share”, basic income (loss) per common share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding.Diluted income (loss) per common share is computed similar to basic income per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive.As of June 30, 2007, the Company did not have any equity or debt instruments outstanding that could be converted into common stock. 9 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements FASB Interpretation No. 48– In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), which supplements SFAS No. 109, “Accounting for Income Taxes”, by defining the confidence level that a tax position must meet in order to be recognized in the financial statements.The Interpretation requires that the tax effects of a position be recognized only if it is “more-likely-than-not” to be sustained based solely on its technical merits as of the reporting date.The more-likely-than-not threshold represents a positive assertion by management that a company is entitled to the economic benefits of a tax position.If a tax position is not considered more-likely-than-not to be sustained based solely on its technical merits, no benefits of the position are to be recognized.This Interpretation is effective for fiscal years beginning after December 15, 2006.The Company is currently assessing the potential effect of FIN 48 on its financial statements. SFAS No. 157– In September 2006, the FASB issued Statement 157, “Fair Value Measurements”.This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this Statement does not require any new fair value measurements.However, for some entities, the application of this Statement will change current practice.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year.The Company is currently assessing the potential effect of SFAS 157 on its financials statements. 10 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) SFAS No. 158– In September 2006, the FASB issued Statement No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)”.This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions.An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006.An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007.The Company believes that the adoption of this standard will not a have a material impact on its financial statements. SFAS No. 159– In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” – including an amendment of SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities”, which applies to all entities with available-for-sale and trading securities.This Statement permits entities to choose to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, “Fair Value Measurements”.The Company plans to adopt SFAS No. 159 effective January 1, 2008.The Company is in the process of determining the effect, if any, that the adoption of SFAS No. 159 will have on the Company’s financial statements. 11 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 2. GOING CONCERN As shown in the accompanying financial statements, the Company has incurred a net operating loss of $(40,163) from inception (October 31, 2006) through June 30, 2007. The Company is subject to those risks associated with development stage companies.The Company has sustained losses since inception and additional debt and equity financing will be required by the Company to fund its development activities and to support operations.However, there is no assurance that the Company will be able to obtain additional financing.Furthermore, there is no assurance that rapid technological changes, changing customer needs and evolving industry standards will enable the Company to introduce new products on a continual and timely basis so that profitable operations can be attained. 3. ACCRUED EXPENSES Accrued Wages and Compensated Absences The Company currently does not have any employees.The majority of development costs and services have been provided to the Company by the founders and outside, third-party vendors.As such, there is no accrual for wages or compensated absences as of June 30, 2007. 4. LOAN FROM STOCKHOLDER The Company has an outstanding note payable with a stockholder in the amount of $22,000.Per the terms of the note, this loan is due in one lump-sum payment on December 28, 2007, together with interest that accrues at the rate of 8% per annum.The loan funds are to be used for working capital purposes. 5. COMMON STOCK On November 1, 2006, the Company issued 4,000,000 shares of its common stock to its officers for cash of $4,000 which was considered a reasonable estimate of fair value. On June 30, 2007, the Company issued 315,500 shares of its common stock to unrelated investors for cash of $31,550 pursuant to the Company’s Registration Statement on Form SB-2. 12 BLS MEDIA, INC. (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 6. PROVISION FOR INCOME TAXES The Company is not currently subject to federal or state tax since it has incurred losses since its inception and the State of Nevada does not have an income tax. As of June 30, 2007, the Company had federal net operating loss carryforwards of approximately $40,000, which can be used to offset future federal income tax.The federal and state net operating loss carryforwards expire at various dates through 2027.Deferred tax assets resulting from the net operating losses are reduced by a valuation allowance, when, in the opinion of management, utilization is not reasonably assured. Federal net operating (@ 15%) $ 6,000 6,000 Less: valuation allowance (6,000 ) $ - 7. SUBSEQUENT EVENT On July 23, 2007, the Company issued 200,000 shares of its common stock to unrelated investors for cash of $20,000 pursuant to the Company’s Registration Statement on Form SB-2. 13 Item 2.Plan of Operation This following information specifies certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as “may”, “shall”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. We cannot guaranty that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policy and Estimates. Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. The following discussion of our financial condition and results of operations should be read in conjunction with our audited financial statements for the period from October 31, 2006 (inception) to December 31, 2006, together with notes thereto as previously filed with our Registration Statement on Form SB-2.In addition, these accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in our Quarterly Report on Form 10-QSB for the period ended June 30, 2007. We are a full service video production and media relations company that specializes in providing customized video production services, public relations services and copy editing services to businesses.We believe that, based on our management’s experience, that we will be able to understand our clients’ needs and tailor video production services, public relations services and copy editing services to satisfy our clients’ business requirements. We intend to market our services in the Las Vegas area by means of personal contacts of our management as well as targeting businesses that visit Las Vegas for various industry conventions. As Las Vegas hosts several large conventions throughout the year, we believe those conventions provide a large population of potential clients who need that services that we offer. 14 Liquidity and Capital Resources. We had cash of $42,126 as of June 30, 2007, which equals our total current assets as of that date. Our total assets of $44,110 as of June 30, 2007, included our current assets of $42,126, and property and equipment of $1,984, net of $123 accumulated depreciation. Our current liabilities were $47,123 as of June 30, 2007, which was represented by accounts payable of $25,123 and a loan of $22,000 from Gary Prager, our officer, principal shareholder and one of our directors.The note bears interest at 8% and is due upon demand, no later than December 28, 2007.Mr. Prager advanced those funds to us for working capital.We had no other liabilities and no long term commitments or contingencies as of June 30, 2007. In November 2006, we sold 2,000,000 shares of our common stock to Brittany Prager and 2,000,000 shares of our common stock to Gary Prager, who were our founders and were our officers and directors at inception. These shares were issued in exchange for cash of $4,000. We filed a Registration Statement on Form SB-2 to sell 4,000,000 shares of our common stock at a purchase price of $0.10 per share in a direct public offering. The Registration Statement on Form SB-2 became effective in March 2007. On June 30, 2007, we issued 315,500 shares of our common stock to unrelated investors for cash of $31,550 pursuant to our Registration Statement on Form SB-2. On July 23, 2007, we issued 200,000 shares of our common stock to unrelated investors for cash of $20,000 pursuant to our Registration Statement on Form SB-2. We intend to use those proceeds for working capital as well as to begin marketing our services. During 2007, we expect that the legal and accounting costs of becoming a public company will continue to impact our liquidity and we may need to obtain funds to pay those expenses. Other than the anticipated increases in legal and accounting costs due to the reporting requirements of becoming a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. Results of Operations. For the three months ended June 30, 2007. Revenues. We had no revenues for the three months ended June 30, 2007.We hope to generate revenues as we continue operations and implement our business plan. Operating Expenses. For the three months ended June 30, 2007, our total operating expenses were $15,660. Our total operating expenses is attributed to professional fees, which is attributed to the increased legal expenses and accounting expenses related to becoming a public company. We expect that we will continue to incur significant legal and accounting expenses related to being a public company. For the three months ended June 30, 2007, we had legal and professional expenses of $14,602, and other general and administrative expenses of $1,058. Net Income or Loss.For the three months ended June 30, 2007, our net operating loss was $15,660 and our net loss was $15,660 after our interest expense of $440 and a provision for income taxes of $0.We expect to continue to incur net losses for the foreseeable future and until we generate significant revenues. For the six months ended June 30, 2007. Revenues. We had revenues of $403 for the six months ended June 30, 2007.We hope to generate revenues as we continue operations and implement our business plan. Operating Expenses. For the six months ended June 30, 2007, our total operating expenses were $28,672. Our total operating expenses is attributed to professional fees, which is attributed to the increased legal expenses and accounting expenses related to becoming a public company. We expect that we will continue to incur significant legal and accounting expenses related to being a public company. For thesix months ended June 30, 2007, we had legal and professional expenses of $26,176, and other general and administrative expenses of $2,496. 15 Net Income or Loss.For the six months ended June 30, 2007, our net operating loss was $28,269 and our net loss was $29,149 after our interest expense of $880 and a provision for income taxes of $0.We expect to continue to incur net losses for the foreseeable future and until we generate significant revenues. Our Plan of Operation for the Next Twelve Months.To effectuate our business plan during the next twelve months, we have raised $51,550 pursuant to our Registration Statement on Form SB-2. We intend to use some of those proceeds to begin to market and promote our services as well as conduct market research. We intend to pursue accounts by researching and contacting small to medium size companies that participate in the Las Vegas conventions. We are developing sales and marketing materials including brochures describing the services that we provide so that we can provide a professional appearance to potential clients. During the next three to six months, our primary objective is to begin obtaining clients so that we generate revenues to support our operations. During the next six to twelve months, we hope to expand our operations and service several accounts. We believe that the size of our operations may vary depending on the amount of funds raised, since we believe that the size of our operations will increase because we will be able to increase our marketing activities. If we do not raise adequate funds, we may not be able to market our services.We will need to raise additional capital to fund all of our proposed business activities and fully implement our business plans. We may need to spend more funds on marketing and promotion than we have initially estimated. Our failure to market and promote our services will hinder our ability to increase the size of our operations and generate additional revenues. If we are not able to generate additional revenues that cover our estimated operating costs, our business may ultimately fail. We have cash and cash equivalents of $42,126 as of June 30, 2007. In the opinion of management, available funds will not satisfy our working capital requirements to operate at our current level of activity for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. In order to implement our business plan in the manner we envision, we will need to raise additional capital in addition to the funds that we recently raised.We cannot guaranty that we will be able to raise additional funds. Moreover, in the event that we can raise additional funds, we cannot guaranty that additional funding will be available on favorable terms. In the event that we experience a shortfall in our capital, we hope that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months. We are not currently conducting any research and development activities.We do not anticipate conducting such activities in the near future. In the event that we expand our customer base, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Our management believes that we do not require the services of independent contractors to operate at our current level of activity.However, if our level of operations increases beyond the level that our current staff can provide, then we may need to supplement our staff in this manner. Because we have limited operations and assets, we may be considered a shell company as defined in Rule 12b-2 of the Securities Exchange Act of 1934. Accordingly, we have checked the box on the cover page of this report that specifies we are a shell company. Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements. Item 3. Controls and Procedures (a) Evaluation of disclosure controls and procedures. We maintain controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. Based upon their evaluation of those controls and procedures performed as of June 30, 2007, the date of this report, our chief executive officer and the principal financial officer concluded that our disclosure controls and procedures were effective. (b) Changes in internal controls. There were no significant changes in our internal controls or in other factors that could significantly affect these controls subsequent to the date of the evaluation of those controls by the chief executive officer and principal financial officer. 16 PART II — OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to Vote of Security Holders None. Item 5.Other Information None. Item 6.Exhibits 31. Rule 13a-14(a)/15d-14(a) Certifications. 32. Section 1350 Certifications. 17 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLS Media, Inc., a Nevada corporation Date: August 13, 2007 By: /s/Brittany Prager Brittany Prager PrincipalExecutive Officer, President, Secretary, and a Director Date: August 13, 2007 By: /s/Gary Prager Gary Prager Principal Accounting Officer, Chief Financial Officer 18
